MATTER

of F

G

D

&C

In DEPORTATION Proceedings
A-7069072
A-10059533
Decided by Board September 11, 1069
Deportation—Crimes after entry—Single scheme of criminal misconduct—
False stateincnto to obtain unemployment compensation.
False statements made one week apart to obtain unemployment compensation.
resulting in conviction on two counts under section 632.1(a) of the New
York Labor Law, held to constitute "single scheme of criminal misconduct"
exempting alien from deportability under section 241(a) (4) of the 1952 act.
CHARGES:

Order: Act of 1952—Section 241(a) (4) [8 U.S.C. 1251(a) (4)1—Convicted
of two crimes—Violation of section 632, subdivision 1(a), New
York State Labor Law, two offenses. (First respondent)
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a)(1)]—Excludable
at entry under 8 U.S.C. 1182(a) (17)—Arrested and deported, no
permission to reapply. (Second respondent)
Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
at entry under 8 U.S.C. 1182(a) (9)—Prior conviction of crime—
Violation of section 632, subdivision 1(a) of the New York State
Labor Law, (Second respondent)
BEFORE THE BOARD

Discussion: This matter is before us on appeal from a decision
of a special inquiry officer directing the deportation of the first
roeporident. granting the second respondent voluntary departure,
and directing the latter's deportation if he fails to depart voluntarily.
Both respondents are married males and are natives and citizens
of Cuba. The first respondent's age does not appear in the record.
He last entered the United States on June 13 1454,
- 7 as a returning
resident and first entered this country on November 29, 1948. The
second respondent, is 41 years old and last entered the United States
on March 15, 1955, at which time he was admitted for permanent
residence. He had previously entered as a visitor in March 1950
and remained without authority until November 9, 1954, when he
was deported. The special inquiry officer held that each respondent
,

was convicted of two crimes involving moral turpitude not arising
out of a single scheme of criminal misconduct and that they were
deportable on the charges stated in the respective orders to show
cause:
Counsel has raised two principal issues. First, he contends that
each respondent was convicted of but one crime. Secondly, he
asserts that if each respondent was convicted twice, the convictions
arose out of a single scheme of criminal misconduct.
On May 18, 1954, each respondent pleaded guilty to an information containing two counts. The first count in each information
charged the making of a false statement on August 13, 1953, for the
purpose of obtaining unemployment insurance benefits for the period
August 6 through August 9, 1953. The second count charged

the making of a false statement on August 20, 1953, for the purpose
of obtaining benefits from August 13 through August 16, 1953. On
June 15, 1954, the sentence imposed on each respondent was "$500
fine or 90 days Work! 'use and 6 months Workhouse—execution of
Workhouse sentence suspended during good behavior of defendant—
defendant to make restitution to State of New York."
The statute violated was section 632.1 (a) of the New York Labor
Law under which it is a misdemeanor for a person to willfully make
a. false statement or misrepresentation for the purpose of obtaining
any payment under that law. Section 630 prov les that any such
-

misdemeanor shall be punishable by a fine of not more than $500 or
imprisonment for not more than one year, or both. Counsel's statement at the oral argument that the maximum punishment is six
months' imprisonment for one offense is apparently incorrect, although the question of whether the maximum punishment is six
months or one year is not material in this case.
During the oral argument some discussion took place concerning
the use of the disjunctive and the conjunctive in the sentence imposed on each respondent as quoted above, and there was some
intimation that it actually constituted two sentences. We believe it
is clear that only one sentence was imposed on each respondent
which consisted of a sentence of six months to the workhouse (suspended) and a fine of $500 with 90 days to be served in the workhouse if the fine was not paid.

Although we agree with counsel that each of the respondents
received only one sentence, it does not follow that this establishes

that each was convicted of only one crime as counsel contends
Subdivision 4 of section 2190 of the New York Penal Law provides
that, where a person is convicted of two or more offenses constituting different crimes, the court may impose a separate sentence
for each offense. It has been held that this statutory provision
contemplates a separate sentence for each distinct offense but that
448

no substantial right of a defendant was affected by failure to impose
a separate sentence on each count on which he had been convicted,
since it could not be supposed that the punishment would have been
less in that case. People v. Luciano, '277 N.Y. 348 (Court of Appeals of New York, 1938) ; People v. SchwartE, 53 N.Y.S. 2d 741
(County Court, 1945). Hence, it follows that the fact that one sentence was imposed is of no assistance in determining whether these
respondents were convicted of one crime or two crimes.
Roberts v. Murphy, 45 N.Y.S. 2d 779 (Supreme Court, Appellate
Div., 1944), related to two false statements made on different dates
for which an unemployment insurance referee imposed two penalties. This was an administrative proceeding under section 507—A
of the New York Labor Law which specifically provides: "Such
penalty shall apply only once with respect to each offense." It was
held that the two false statements constituted only one offense and,
therefore, only one penalty could be imposed. Section 507—A is not
involved in the cases of these respondents. An even more important
distinction is that the respondents pleaded guilty to the information
containing two counts, whereas there was no occasion for a plea by

Mrs. Roberts and she appealed from the imposition of the two
penalties. For the reasons indicated, we hold that this decision is
inapposite to the cases of the respondents.
Since it is a misdemeanor under section 632.1(a) of the New York
Labor Law to willfully make a false statement or misrepresentation
to obtain "any benefit," it follows that the false statements made by
the respondents on August 13, 1953 (count one), and on August 20,
1953 (count two), constituted two violations of that statutory provision. The facts in People en rel. De Gran v. McDonnell, 107
N.Y.S. 2d 275 (Supreme Court, Bronx County, 1951), arc similar
to the facts in the cases of the respondents. The information filed
against De Gran contained two counts which charged violations of
section 632.1(a) by the making of a false statement on or about
November 30, 1948, to obtain benefits for the period from November
18 to November 21, 1948 (count one) and by the making of a false
statement on the same day (November 30, 1948) to obtain benefits
for another four-day-period (count two). De Gran was sentenced
by a City Magistrate who apparently does not have power, under
section 203 of the Corrections Law, to impose a sentence of over six
months. If a sentence of one year had been imposed, as De Gran
claimed, the sentence would have been unlawful, but the Supreme
Court of Bronx County held that it was valid because the sentence
actually was for six months on each count to run consecutively.
Hence, it is clear that each violation of section 632.1(a) constitutes
a separate crime and that the court is authorized to impose a separate punishment for each violation. Assuming that each of these
449

respondents was convicted of two such violations, the court could
have imposed the maximum sentence on each count. People v.
Erickson, 302 N.Y. 461 (Court of Appeals of New York, 1951).
As counsel has asserted, it is true that there is one respect in
which People ex rel. De Gran v. McDonnell, supra, differs from the
cases of the respondents. In that case, two sentences of'siN- months,

to be served consecutively, were imposed. In the cases of the respondents, only one sentence was imposed on each. However, counsel is mistaken in stating in his brief that De Gran pleaded guilty
to each of the two counts contained in the information, because he
simply pleaded guilty to the information. This is shown by the
statement in the court's decision which reads, "The defendant
Vc_s,aded guilty to the information, and thus he was convicted on
each of the two counts." To the same effect is People ex rel.
Kondrk v. Foster, 299 N.Y. 329 (Court of Appeals of New York,
1940), in which the defendant pleaded guilty to an indictment and

it was held that, when the County Court accepted that plea, "the
result was a judgment convicting the defendant on all four counts
of the indictment." •
It is only where the record shows a plea of guilty to a particular
count that the plea can be considered so restricted; where there is
merely an unqualified plea of guilty to an information or indictment, we hold that it constitutes a plea of guilty to all counts of
the information or indictment. We conclude that these respondents,
by their plea of guilty to the informations, pleaded guilty to both
counts of the informations and were each convicted of two crimes.
We have previously held that a violation of section 632.1(a) of the
New York Labor Law involves moral turpitude and we adhere to
that view. Accordingly, we hold that each of the respondents was
convicted of two crimes involving moral turpitude.
Counsel contended that the present record concerning the second
respondent (C D ) is exactly the same as was the record
concerning the first respondent when we ordered reopening of the
proceedings in his case on October 31, 1958. At that time we held
that the first respondent's plea of guilty was a plea of guilty to
both counts but we were uncertain as to whether the court had the
power to sentence on both counts and whether there were two convictions. Since these legal questions have now been resolved in
accordance with our discussion above, we reject counsel's contention
and hold that there is no deficiency in the record concerning the
second respondent inasmuch as it shows that he pleaded guilty on
May 18, 1954, to the information containing two counts.

The next issue is counsel's contention that, if we conclude that
each respondent was convicted of two crimes, we should hold that
the two crimes arose out of a single scheme of criminal misconduct.

450

Counsel argues that it is reasonable to infer that on the first occasion when each respondent falsely represented that he was unemployed in order to obtain benefits, he intended t.o do so again for
the remaining 25 weeks during which, if he had been entitled
thereto, the benefits would have been payable. While an inference
extending to 26 weeks may be too broad, we believe there is merit
in counsel's argument that the false statements made on August 13
and August 20, 1953, arose out of a single scheme of criminal misconduct which originated on or before August 13, 1953. In our
previous order concerning the first respondent, we had reached a
contrary conclusion. Since that time, the statutory phrase has
received additional judicial interpretation. Wood v. Hoy, 266 F.
•2d 825(C.A. 9,1959) ; Khoury v. Hoy (unreported, S.D. Cal., Central Div., *936 58, decided January 9 1959) ; „Zito v. Moutal, 174
F. Stipp. 531 (D.C. Ill., 1959). After careful consideration of the
cases of the respondents in the light of these decisions, as well as
the decision in Jeronimo v. Hull, 157 F. Supp. 808 (S.D.N.Y.,
1957), it is our considered opinion that the crimes committed by
the respondents on August 13 and August 20,.1953, arose out of a
single scheme of criminal misconduct.. It follows that the first
respondent is not deportable and the proceedings in his case will
be terminated.
The first charge in the second respondent's case is that he is deportable under 8 U.S.C. 1251(a) (1) because he was excludable at
the time of entry under 8 U.S.C. 1182(a) (9) due to prior convictions for the two violations of section 632.1(a) of the New York
Labor Law. The fact that we held that the two convictions arose
out of a single scheme of criminal misconduct is not of assistance
to this respondent since, notwithstanding that factor, he was excludable under B U.S.C. 1182(a) (9) at the time of entry because of
these convictions.
The American consular officer who issued the second respondent's
visa on February 21, 1955, and the special inquiry officer who subseyiently admitted him to the United States knew that he had been
convicted of a labor law violation but evidently were not aware that
two offenses had been committed by this respondent and that, therefore, the provisions of sectiun 4 of the Act of September 0, 1954
U.S.C. 1182a) were inapplicable.
The second respondent's wife and 19-year-old son are lawfully
,

-

resident aliens and he has a six year old daughter who is a citizen.
-

-

We have given consideration to the provisions of section 5 of the
Act of September 11, 1957 (8 U.S.C. 11S2b). However, even if we
assumed that the. second respondent could satisfactorily establish

the hardship and other requirements of this provision, it could not
be exercised nun.-o pro tunc in his case because this statutory provi451

sion was not in existence when he last entered the United States on
March 15, 1955. Matter of P , 7 I. & N. Dec. 713 (1958).
The second respondent was born in Cuba and natives of Cuba [an
adjacent island under 8 U.S.C. 1101(b) (5)] were not eligible for
preexamination during the period when this form of discretionary
relief was available. It was only in cases where preexarriination was
granted that an alien's application under section 5 of the Act, of
September 11, 1957, could be considered while he was within the
United States. Matter of DeF
, Int. Dec. No. 978 (Atty. Gen.,
Feb. 26, 1959) ; Caramarata v. Sahli, 163 F. Supp. 125 (E.D. Mich.,
1958). In the event that this respondent desires to apply for another immigrant visa, an application under section 5 of the Act of
Stpternber 11, 1957, may be submitted through the American consular officer in accordance with 8 CFR 212.7.
On November 9, 1954, the second respondent was deported from
the United States, and the first charge in his case is predicated on
the fact that he did not have permission to reapply for admission
to the United States. At the hearing he applied for such permission
nano pro tune. We -agree with the special inquiry officer that such
permission should not be granter' at this time since it would serve
no useful purpose due to the fact that the second respondent would,
nevertheless, remain deportable on the second charge. The special
inquiry officer directed that he he granted voluntary departure with
a provision for deportation if he fails to depart voluntarily. We
concur in this disposition of the second respondent's case.
Order : It is ordered that as to the first respondent the appeal
be sustained, that the outstanding order of deportation he withdrawn and that the proceedings be terminated in his case.
It is further ordered that thet appeal be dismissed as to the second
respondent.
—

452

